229 F.2d 152
Melbourne E. MOON, Plaintiff-Appellant,v.STATE OF NEW YORK and County of Ontario, Defendants-Appellees.
No. 228.
Docket 23504.
United States Court of Appeals Second Circuit.
Argued January 9, 1956.
Decided January 23, 1956.

Melbourne E. Moon, plaintiff-appellant, pro se.
Harold Borgwald, Asst. Atty. Gen. of New York, New York City (Jacob K. Javits, Atty. Gen. of New York, New York City, and James O. Moore, Jr., Sol. Gen., Buffalo, N. Y., on the brief), for defendants-appellees.
Before CLARK, Chief Judge, and FRANK and LUMBARD, Circuit Judges.
PER CURIAM.


1
We have not found it possible to ascertain just what the plaintiff's grievance here is, although he seems to be asking damages from the State of New York and the County of Ontario for some improper judicial action against him. But of course it is too clear for dispute that the State of New York has not consented to be sued or waived its immunity from legal action in any such way, and there is no ground of federal jurisdiction upon which the United States courts may act.


2
Affirmed.